 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   JOSHUA REXROAD,                                      Case No.: 2:17-cv-01629-JCM-NJK
12          Plaintiff(s),                                               Order
13   v.                                                            [Docket No. 35]
14   D. NEVIN, et al.,
15          Defendant(s).
16         On September 28, 2018, the Court provided Plaintiff with 90 days to effectuate service
17 pursuant to Rule 4(m) of the Federal Rules of Civil Procedure. Docket No. 16. Service has not
18 been completed to date on Defendants Ronczka and Joseph. Pending before the Court is Plaintiff’s
19 motion to extend the deadline to effectuate service. Docket No. 35. No response has been filed in
20 opposition. Pursuant to Rule 4(m), the Court hereby EXTENDS the deadline to effectuate service
21 to May 24, 2019. Given the lengthy period provided to date to effectuate service, the Court is
22 not inclined to extend this deadline again.
23         IT IS SO ORDERED.
24         Dated: March 25, 2019
25                                                             ______________________________
                                                               Nancy J. Koppe
26                                                             United States Magistrate Judge
27
28

                                                   1
